 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                       Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                         Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                           Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                      DECLARATION OF THOMAS
15   (d.b.a. BFAM and BEEBE FAMILY                      FURRH IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                      PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                   PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION (formerly,
18   THE CALGUNS FOUNDATION); and                       Complaint Filed: July 1, 2019
19   SECOND AMENDMENT                                   Second Amended Complaint Filed:
     FOUNDATION,                                        November 8, 2019
20
                                          Plaintiffs,
21                                                       Date: Monday, December 16, 2019
     v.                                                  Time: 10:30 a.m.
22
   XAVIER BECERRA, in his official                       Courtroom: Dept. 5B (5th Floor)
23 capacity as Attorney General of the
                                                         No oral argument should be heard
24 State of California, et al.,                          unless ordered by the Court
25                                      Defendants.
26

27

28
                    DECLARATION OF THOMAS FURRH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   I, Thomas Furrh, declare as follows:
 2
           1.    I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5         2.    I am a 20-year-old resident of Vista, California, where I live in an
 6
     apartment with four roommates.
 7

 8         3.    I do not have a criminal history, nor am I a member of the armed

 9   services or law enforcement.
10
           4.    I do not have a California hunter’s licence issued by the California
11

12   Department of Fish and Wildlife and I have no interest in hunting.

13         5.    Currently, I do not own any firearms. However, I would like to purchase
14
     a firearm for self-defense and other lawful purposes.
15

16         6.    On May 15, 2019, I entered the gun shop Beebe Family Arms and

17   Munitions (Beebe Arms) in Fallbrook, California, to purchase a firearm for
18
     self-defense and other lawful purposes.
19

20         7.    I told the employee behind the counter I wished to purchase a firearm.
21   He asked me if I was 21 years old. I told him I was 20 years old.
22
           8.    Once I told the employee that I was 20, he immediately informed me
23

24   that due to a recent change in California law, they were prohibited from selling or
25   transferring any type of firearms to me due solely to my age.
26
           9.    I asked if I could legally purchase a firearm from an individual rather
27

28   than from a gun shop. The employee told me that since all firearms transfers are
                                                     2
                    DECLARATION OF THOMAS FURRH IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
 1   required to go through a federally licensed dealer, Beebe Arms was also prevented
 2
     from conducting a private party transfer of any type of firearm to me. Because I was
 3

 4
     prohibited from purchasing any kind of firearm, I left the Beebe Arms.

 5         10.    I wanted to buy a gun for self-defense and other lawful purposes, but
 6
     was prevented from doing so because of the California law. As a result, I was denied
 7

 8   the ability to exercise my Second Amendment rights, including the right to purchase,

 9   use, and retain a firearm in self-defense and other lawful purposes. This unlawful
10
     prohibition and infringement on my Second Amendment rights will continue until I
11

12   am 21 years old. But for the California law, I would have purchased a firearm.

13   However, due solely to my age, I cannot purchase a firearm without fear of being
14
     criminally prosecuted for violating the law.
15

16         11.    I have no interest in purchasing a firearm in order to hunt; I do not have

17   a valid, unexpired hunting license issued by the California Department of Fish and
18
     Wildlife; and have no need for or interest in attending a hunter’s safety course or
19

20   paying for irrelevant and burdensome fees associated with these classes and licenses.
21   I am also not an active or retired peace officer or federal officer, nor am I a current or
22
     retired member of the armed forces. However, I am old enough to serve in the U.S.
23

24   armed forces and vote.
25

26

27

28
                                                     3
                    DECLARATION OF THOMAS FURRH IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
 1         I declare under penalty of perjury that the foregoing 1s true and correct.
 2
     Executed within the United States on September 1
                                                    l/ , 2019.
 3

 4

 5

 6                                                         Thomas Furrh

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27
28
                                                       4
                   D ECLARA TION OF THOMAS FURRH IN SUPPORT OF P LAINTIFF'S MOTION FOR P RELIMINA R Y INJUNCTION
